Mitchell, J.,
(concurring.) I concur, but would place the decision upon the ground that the right of a widow to the property allowed her by subdivision 1, § 1, chapter 51, is as absolutely vested the instant of the death of her husband as that to her distributive share of the balance of the estate, the only difference being that in the one case .the property is subject to administration and in the other not. *336Hence, if she dies before making a selection, the property allowed her by this section goes to her personal representatives or assigns, who may make the selection, where one is necessary, the same as she might do if living. The only effect of the selection is to give precision, so to speak, to the property which has already become hers on the husband’s decease.